DETAILED ACTION

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. 
Applicant Argues:Nowhere does Gerhold disclose or teach that its central sponge(s) are moist. In fact, Gerhold specifically teaches that the sponge(s) are dried out, e.g., that “[t]his invention is designed to replace the center or central tube of a paper towel roll and/or toilet paper roll using a plurality of flattened (or compacted, dried out) sponge alternatives to cardboard...”; and “[t]hat central tube 100 consists of a first compacted (and dried out) sponge pair 110A and B...”. See Gerhold at col. 1, Ins. 59-62; and col. 3, Ins. 31-32. (emphasis added). Moreover, these “dried out” sponge core alternatives are also specifically designed for use with “absorbent paper product[s]“primarily . . . paper towels and secondarily for toilet paper”.

Examiner’s Response:
Col. 2 lines 2-5: “some of these sponges may be pre-infused with cleaners”.

Col. 3 lines 1-5: “particularly a roll of towels may be provided with a row of sponges that are “pre-soaped”; another with a roll of sponges that are “pre-bleached”.




- Examiner notes that infusing with cleaners includes placing/pouring/inserting wet cleaners into a sponge.

Applicant Argues:
Id. at col. 4, Ins. 47-48 and 65. Paper towels and toilet paper must be dry for proper use. Therefore, the notion in the Office Action that the “central sponge” in Gerhold could be “relatively moister than the cylindrical roll of wipes” is nonsensical as the moisture existing in that “central sponge” would be absorbed into the “absorbent paper products” wrapped therearound, thereby ruining the paper towels and/or the toilet paper before use.

While Gerhold does disclose that, “[a]s for the customized sponges to be included in any given set of paper towel rolls, representative rolls include the pre-soaped, pre-bleached, or otherwise infused . . . with a small quantity of car wax, window cleaner, tire (and/or chrome) cleaner or vinyl/leather cleaner”, there is no mention whatsoever that such “impregnated” product causes the central roller to be “relatively moister than the cylindrical roll of wipes” wrapped therearound. See, e.g., Gerhold col. 3, Ins. 59-64. 

Examiner’s Response:
Col. 4 lines 47-51: “While primarily shown for paper towels and secondarily for toilet paper, it is understood that still other paper products on a roll could also benefit from this central sponge concept.  That includes (but is not limited to) napkins, baby wipes and/or industrial towels/wipes.”

Examiner notes that Gerhold does not teach using the sponge to moisten the towels.  Gerhold teaches sponges capable of being infused with moisture elements.  One of ordinary skill in the art would recognize that “relatively moisture” only requires that the sponge be greater than 0 in moisture content since the towels are representative as 0 moisture.  Applying the liquids as described earlier by Gerhold would increase the moisture content of Gerhold to be that of more than dry, which would make the sponge 


Examiner further notes for mere anecdotal purposes in responses to Applicant’s argument of a particular reaction of when a moistened sponge is placed within a dry roll.  Examiner notes that sponges are generally used to absorb liquids, unless fully impregnated or overly impregnated a sponge retains liquid in most situations rather than expels liquids.  Only upon pressure applied does the sponge expel liquid.  Seeing that Gerhold neither teaches pressure being applied to a sponge while in a roll, nor overly impregnating (as Gerhold specifically mentions applying “small amounts”) it would be obvious to one of ordinary skill in the art that Gerhold’s moisture infused sponge will not damage the roll.

For the reason stated above, the claims stand rejected as previously presented.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie Beeken (US 4,615,442 – hereinafter Beeken) in view of Steven Brozinsky (6,056,235 – hereinafter Bronzinsky), Ovokaitys et al. (US 9,962,044 – hereinafter Ovokaitys), and Russel Gerhold (US 10,258,204 – hereinafter Gerhold).
Re Claims 1, 11, and 12:
Beeken discloses a cleaning wipes dispenser (10), comprising: an outer protective sleeve (51); an inner central core (52, 55) disposed within the outer protective sleeve (51) in slidable relation relative thereto (see Fig. 5); and a set of wipes (24) storable within the inner central core (52, 55) and movable thereby relative to the outer protective sleeve (51) between a first stored position (position when the internal member is completely within the external member)  wherein the set of wipes are generally non-accessible and a second use position when the inner central core (52, 55) extends out from within the outer protective sleeve (51) exposing a dispense channel (channel formed when partially extended) therein presenting an outermost wipe for dispensing from the set of wipes (24) therein (see Figs. 5 and 6, see Figs. 1-6), but fails 

Bronzinsky teaches wipes maintained in a relatively moist environment therein (see Figs. 1-10).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Beeken with that of Bronzinsky to replace a standard roll of tissues with wet wipes for personal hygiene benefits in a water proof type container.

Ovokaitys teaches exposing a dispensing channel (22) (see Figs. 1-8).  Re Claim 11: Ovokaitys teaches wherein the outer protective sleeve includes a plurality of grip enhancing corrugations (46) formed from an outer surface of the outer protective sleeve (see Figs. 1-8).  Re Claim 12: Ovokaitys teaches wherein the plurality of grip enhancing corrugations (46) comprise a set of recessed channels or a set of outwardly extending ribs intermittently disposed along the outer surface of the outer protective sleeve (see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Beeken with that of Bronzinsky and Ovokaitys to provide an alternative internal member which would allow for further protection and dispensing from the internal member when partially removed from the housing.



Further Re Claim 2:
Beeken discloses an end cap (59) selectively engageable with a lower rim of the inner central core by friction fit or snap fit engagement and removable therefrom by hand manipulation of an outwardly projecting radial edge, thereby exposing an inner channel housing the set of wipes (see Fig. 5).

Further Re Claim 3:
Beeken discloses wherein the set of wipes are removable from and replaceable within the inner central core after removal of the end cap (59), thereby permitting replacing and reloading the inner central core with a new set of wipes (see Figs. 5 and 6).

Further Re Claim 10:


Further Re Claim 15:
Beeken teaches including a détente (19) coupled with the outer protective sleeve (11) that terminates outward sliding movement of the inner central core at the second use position (see Figs. 2 and 3).

Further Re Claim 17: 
Beeken teaches including one or more ribs (14) extending outwardly from one of the outer protective sleeve or the inner central core and configured for keyed slotted engagement with one or more elongated channels (13) formed from the other of the outer protective sleeve or the inner central core to prevent the outer protective sleeve from spinning (in a particular direction) relative to the inner central core (see Figs. 1-6).  


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeken in view of Bronzinsky, Ovokaitys, and Gerhold and further in view of Krengel et al. (US 2007/0023455 – hereinafter Krengel).
Re Claim 4:Beeken in view of Bronzinsky, Ovokaitys, and Gerhold teaches the device of claim 1, 

Krengel further in view teaches wherein an outer protective sleeve and an inner central core comprise a relatively hard plastic material and cooperate to enclose a set of wipes (see paragraphs [0018, 0025, and 0032]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Beeken in view of Bronzinsky, Ovokaitys, and Gerhold with that of Krengel to provide a proper structure for protection against elements such as rain and wind.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeken in view of Bronzinsky, Ovokaitys, and Gerhold and further in view of Kushner et al. (US 6,883,989 – hereinafter Kushner).
Re Claim 6:Beeken in view of Bronzinsky, Ovokaitys, and Gerhold teaches the device of claim 1, but fails to teach wherein the cylindrical role of wipes comprise multiple interconnecting micro-cleaning wipes.

Kushner further in view teaches wherein the cylindrical role of wipes comprise multiple interconnecting micro-cleaning wipes (see col. 3 lines 48-59).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Beeken in view of Bronzinsky, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651